Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

 

This CREDIT AND SECURITY AGREEMENT, dated as of November 14, 2019 (as amended,
modified or supplemented from time to time, this “Agreement”), is entered into
by and between AMYRIS, INC., a Delaware corporation (the “Company”), AMYRIS
CLEAN BEAUTY, INC., a Delaware corporation, AMYRIS FUELS, LLC, a Delaware
limited liability company, AB TECHNOLOGIES LLC, a Delaware limited liability
company, and any other Subsidiary of the Company that has delivered a Joinder
Agreement (as defined herein) (each a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”) and the entities party hereto as lenders (each, a
“Lender,” and, collectively, the “Lenders”).

 

RECITALS

 

Subject to the terms and conditions hereof, each Lender has agreed to purchase
from the Company, and the Company has agreed to sell to each Lender, one or more
secured promissory notes (each, a “Note”, and collectively, the “Notes”) in the
form attached hereto as Exhibit A in the respective principal amount equal to
the amount set forth opposite such Lender’s name under the header "Initial
Principal Balance of Note" on Annex I hereto

 

AGREEMENT

 

NOW THEREFORE, in consideration of the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.  Purchase and Sale of the Note.  The sale and purchase of the Notes (the
“Closing”) shall take place at such place and time as the Company and the
Lenders may determine, but in no event later than November 14, 2019. At the
Closing, the Company will deliver to each Lender a Note, against receipt by the
Company of the amount equal to: (a) the amount set forth in Annex I under the
header "Purchase Price for Note" in immediately available funds; less (b) the
amount of payments by the Lenders to Lenders' counsel for legal fees of such
counsel associated herewith. Each Note shall be issued with an original issue
discount (“OID”) of five percent (5.0%) such that the sum of the amount paid to
the Company and the amount in item "(b)" paid to Lenders' counsel will be 95
cents of each $1 of principal evidenced by each Note. For the avoidance of
doubt, the aggregate principal amount of the Notes shall be $7,850,000.00, and
the aggregate purchase price therefor shall be $7,457,500.00. The OID shall
immediately constitute principal under each Note for all purposes upon the
issuance of such Note (and shall continue to constitute principal for all
purposes thereafter). Each Note will be registered in the Lender’s name in the
Company’s records.

 

2.  Representations and Warranties of the Company.  Each Loan Party represents
and warrants to each Lender as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  Such Loan Party (i) is a corporation
or limited liability company, as applicable, duly organized, validly existing
and in good standing under the laws of Delaware; (ii) has the power and
authority to own, lease and operate its properties and carry on its business as
now conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation in each jurisdiction where the failure to be
so qualified or licensed could reasonably be expected to have a Material Adverse
Effect.

 



(b)Authority.  The execution, delivery and performance by such Loan Party of
this Agreement and by the Borrower of the Notes and the consummation by such
Loan Party of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or limited liability company actions, as
applicable on the part of Borrower and such Loan Party.

 







 

(c)Enforceability.  This Agreement and the Notes have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except in each case as may be limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 



(d)Non-Contravention.  The execution and delivery by such Loan Party of this
Agreement and the Notes and the performance and consummation by such Loan Party
of the transactions contemplated hereby and thereby, including, without
limitation, the granting of Liens pursuant to Section 7 hereof, do not and will
not (i) violate the certificate of incorporation or formation or limited
liability company agreement or bylaws, as applicable, of such Loan Party or any
judgment, order, writ, decree, statute, rule or regulation applicable to such
Loan Party; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any mortgage, indenture, agreement,
instrument or contract to which such Loan Party is a party or by which it is
bound except to the extent such violation, breach or acceleration could not
reasonably be expected to result in a Material Adverse Effect; or (iii) result
in the creation or imposition of any Lien except Liens in favor of the Lenders
and the September Notes Lenders upon any property, asset or revenue of the Loan
Parties or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any permit, license, authorization or approval applicable to the Company, its
business or operations, or any of its assets or properties except to the extent
such suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect. The Loan Parties are
not in breach of any mortgage, indenture, agreement, instrument or contract to
which any Loan Party is a party or by which it is bound except to the extent
such breach could not reasonably be expected to result in a Material Adverse
Effect.

 



(e)Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Loan Parties of
this Agreement and the Notes and the performance and consummation by the Loan
Parties of the transactions contemplated hereby and thereby, except for those
already obtained or those that will be obtained prior to the Closing.

 



(f)Tax Returns and Payments. Such Loan Party has timely filed all required tax
returns and reports, and such Loan Party has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by such Loan
Party except to the extent such taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.



 

(g)Litigation. There are no actions or proceedings pending or threatened in
writing by or against any Loan Party except for such actions or proceedings
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.



 

2





(h)Full Disclosure. No written representation, warranty or other statement of
any Loan Party in any certificate or written statement given to any Lender by
such Loan Party in connection with this Agreement or the Notes, as of the date
such representation, warranty, or other statement was made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or written statements not
misleading in light of the circumstances under which they were made.

 



(i)Additional Financing. Except for this Agreement, the transactions
contemplated hereby and the Significant Financing, the Loan Parties do not
intend to pursue any additional debt or equity financing until after the closing
of the Significant Financing and the payment in full of the obligations under
the Notes.

 



(j)Capitalization. The Company has no direct or indirect Subsidiaries or
Affiliates except as set forth on Schedule 2(j)(i). The Company is the record
and beneficial owner of all of the issued and outstanding shares of capital
stock of each of the Subsidiaries listed on Schedule 2(j)(ii), and no capital
stock of the Company or any of the Subsidiaries is or may become required to be
issued by reasons of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of its capital stock or securities
convertible into or exchangeable for such capital stock, in each case, except as
set forth on Schedule 2(j)(ii).

 



(k)Existing Liens; Existing Debt. All Indebtedness for borrowed money of the
Loan Parties and all Liens granted by the Loan Parties securing such
Indebtedness and other obligations are set forth on Schedule 2(k).

 



(l)Lender’s Liens.  The provisions of this Agreement and the other Loan
Documents shall, create legal and valid Liens on all of the Collateral in favor
of the Lenders and the September Notes Lenders, and upon the making of such
filings and taking of such other actions required to be taken hereby or by the
applicable Loan Documents (including the filing of appropriate UCC financing
statements with the office of the Secretary of State of the state of
organization or formation of the Company and each Subsidiary Guarantor, the
filing of appropriate notices with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, the proper recordation of mortgages and fixture filings
with respect to any mortgaged property, the delivery to the Lenders and/or the
September Notes Lenders of any stock or equivalent certificates or promissory
notes required to be delivered pursuant to the applicable Loan Documents, and
the filing and recordation of such other statements and documents as required by
the applicable laws of each country acceptable to the Lenders and the September
Notes Lenders, in their sole discretion, in which Collateral is located or the
Company or any Subsidiary Guarantor is organized or formed), such Liens
constitute perfected Liens on the Collateral of the type required by the Loan
Documents securing the Collective Obligations to the extent such Liens may be
perfected by such filings and the taking of such other actions.

 



(m)Lavvan, Inc. Research, Collaboration and License Security Agreement. The
Company’s obligations under the Research, Collaboration and License Security
Agreement between the Company and Lavvan, Inc. (“Lavvan”), dated as of March 18,
2019 (the “Lavvan Agreement”) are secured by a Lien on and security interest in
only the Intellectual Property of the Company being licensed to Lavvan pursuant
to the Lavvan Agreement and the aggregate value of such Intellectual Property
licensed to Lavvan pursuant to the Lavvan Agreement as of the Closing is less
than 1.00% of the aggregate value of all of the Intellectual Property of the
Company that constitutes Collateral.

 

3





3.  Representations and Warranties of the Lender.  Each Lender represents and
warrants to the Company as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  Such Lender (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation; and (ii) has all requisite power to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.



 

(b)Authority.  The execution, delivery and performance by such Lender of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions on the part
of such Lender.

 



(c)Enforceability.  Such Lender has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of such Lender, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 



(d)Securities Law Compliance.   Such Lender is purchasing its respective Note
for its own account for investment, not as a nominee or agent, and not with a
view to, or for resale in connection with, the distribution thereof. Such Lender
has received or has had full access to all of the information necessary and
appropriate to make an informed investment decision. Such Lender is an
accredited investor as such term is defined in Rule 501 of Regulation D under
the Securities Act of 1933, as amended. Such Lender acknowledges that it can
bear the economic risk of the investment related to its respective Note.

 



(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by such Lender of this
Agreement and the performance and consummation by such Lender of the
transactions contemplated hereby, except for those already obtained.

 



(f)Non-Contravention.  The execution and delivery by such Lender of this
Agreement and the performance and consummation by such Lender of the
transactions contemplated hereby do not and will not (i) violate the
organizational documents of such Lender or any judgment, order, writ, decree,
statute, rule or regulation applicable to such Lender; or (ii) violate any
agreement to which such Lender is a party or by which it is bound.

 



(g)Information Non-Reliance.

 



(i)Such Lender represents and warrants that (i) it has carefully reviewed such
information as it and its advisers deem necessary to make its decision to invest
in its respective Note, (ii) has the ability to make, and has made, an informed
decision as to the risks and merits of its investment in its respective Note on
the terms set forth in this Agreement, and (iii) has made its own decision to
consummate the transactions contemplated hereunder based exclusively on its own
independent review, its financial experience, and consultations with such
advisers as it deemed necessary. Without limiting the generality of the
foregoing, such Lender acknowledges that neither the Company nor any of its
affiliates or representatives is acting as a fiduciary or financial or
investment adviser to such Lender, or has given such Lender any investment
advice, opinion or other information on whether an investment in its respective
Note is prudent. Such Lender agrees it is not relying on the Information (as
defined below), or any other information other than the express representations
set forth in this Agreement.

 

4



 

(ii) Such Lender acknowledges that the Company and its affiliates and
representatives possess material nonpublic information regarding the Company not
known to such Lender that may impact the value of such Lender’s Note (the
“Information”), that the Information is not disclosed in the Company’s public
disclosures or its filings with the U.S. Securities and Exchange Commission (the
“Commission”), and that the Company is not disclosing the Information to such
Lender and that the Company and its affiliates and representatives have not
made, and are not making, any representation with respect to any Information.
Such Lender understands, based on its experience, the disadvantage to which such
Lender is subject due to the disparity of information between the Company and
such Lender and the fact that the Information is not being disclosed to such
Lender. Such Lender acknowledges and agrees that, notwithstanding such
disparity, it has deemed it appropriate to enter into this Agreement and to
consummate the transactions contemplated hereunder. Such Lender acknowledges the
possibility that the Information may be material to a determination of a fair
value for its respective Note and that value may be substantially different from
the price being paid by such Lender for its respective Note hereunder.

 



(iii) Such Lender agrees that neither the Company nor any of its affiliates or
representatives shall have any liability to such Lender whatsoever due to or in
connection with the non-disclosure of the Information, and such Lender hereby
irrevocably waives any claim that it might have based on the failure of the
Company to disclose the Information. Such Lender hereby irrevocably and
unconditionally expressly releases, discharges and waives, to the fullest extent
permitted by law, any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, that it may have or
hereafter acquire against the Company, or any of its affiliates and their
respective officers, employees, agents and controlling persons, relating to the
purchase and sale of its respective Note, including the existence or
non-existence of any Information, such Lender’s inability to review such
Information or any failure to disclose such Information.

 



(iv) Such Lender understands that the Company relies on the accuracy and truth
of the foregoing representations, warranties, acknowledgements and agreements in
entering into this Agreement and performing its obligations hereunder, and would
not engage in the transactions contemplated by this Agreement in the absence of
such representations, warranties, acknowledgements and agreements, and such
Lender hereby consents to such reliance.



 

(v) Notwithstanding the forgoing, nothing in this Section 3(g) shall be deemed
to limit or restrict such Lender’s rights or remedies with respect to any breach
or violation by the Company of any of its representations, warranties or
covenants contained in this Agreement or such Lender’s Note, or to constitute an
admission by the Company that any information is material or is otherwise
required to be disclosed to any person.

 

4.  Conditions to Obligations of each Lender.  Each Lender’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by such
Lender:

 

(a)Representations and Warranties.  The representations and warranties made by
the Loan Parties in Section 2 hereof shall have been true and correct when made,
and shall be true and correct as of the Closing.

 



5





(b)Governmental Approvals and Filings.  The Loan Parties shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Notes.

 



(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the respective purchases by the Lenders, of the Notes shall be legally
permitted by all laws and regulations to which the Lenders or the Company is
subject.

 

(d)Transaction Documents.  The Company shall have duly executed and delivered to
each Lender such Lender’s Note and the Loan Parties shall have duly executed and
delivered to the Lenders this Agreement, the Subordination Agreement, and each
other Loan Document to which it is a party.

 



(e)Heights/CVI Refinancing: The Loan Parties shall have provided sufficient
written evidence to the Lenders, containing such detail as the Lenders may
reasonably require, demonstrating that the purchase of the existing CVI Heights
convertible note and exchange of such note for new unsecured convertible notes
in the amount of $66 million, as described in the Company’s press release dated
November 11, 2019, shall have occurred.

 

5.  Conditions to Obligations of the Company.  The Loan Parties’ obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Company:

 

(a)Representations and Warranties.  The representations and warranties made by
the Lenders in Section 3 hereof shall be true and correct when made, and shall
be true and correct as of the Closing.

 

(b)Governmental Approvals and Filings.  The Lenders shall have obtained all
governmental approvals required in connection with the sale and issuance of such
Lender’s Note.

 



(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the respective purchases by the Lenders, of the Notes shall be legally
permitted by all laws and regulations to which the Lender or the Company are
subject.

 



(d)Purchase Price.  The Lenders shall have delivered to the Company the
aggregate amount of Seven Million Four Hundred Fifty-Seven Thousand and Five
Hundred Dollars ($7,457,500.00) in immediately available funds.

 



(e)Subordination Agreement. The Lenders shall have executed and delivered to the
Company the Subordination Agreement (as defined in Section 7(e) hereof).

 



6. Covenants.

 

(a)Third Lien Debt Exchange. On or prior to December 15, 2019, the Company shall
convert or exchange at least $60,000,000.00, but not less than 100%, of Junior
Foris Indebtedness into equity of the Company. The Company shall provide the
Lenders with such reasonable written evidence as the Lenders may reasonably
request demonstrating that such conversion or exchange has occurred.

 



6





 

(b)Liens. The Loan Parties shall not create, incur, assume or suffer to exist
any Lien, security interest, mortgage, pledge, lien, charge or other encumbrance
of any nature whatsoever on any of the Collateral (whether now owned or existing
or hereafter acquired or arising), or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any
security interest or lien with respect to any of the Collateral except (1) the
Liens identified on Schedule 2(k) hereto and (2) Liens permitted pursuant to the
“Permitted Liens” definition of the Foris LSA, as in effect at the Closing;
provided that in no instance shall the Loan Parties incur, create, or otherwise
assume or suffer to exist any Liens in an amount or priority inconsistent with
Section 7(c) hereof.

 



(c)Indebtedness. The Loan Parties shall not incur, create or otherwise assume or
suffer to exist any Indebtedness or guarantee, assume, endorse or otherwise
become responsible for (directly or indirectly) the Indebtedness of any other
person except (i) Indebtedness identified on Schedule 2(k) hereto and (ii)
Indebtedness permitted under clauses (ii) through (xv) of the definition of
“Permitted Indebtedness” under the Foris LSA, as in effect at the Closing;
provided that in no instance shall the Loan Parties incur, create, or otherwise
assume or suffer to exist any Indebtedness in an amount or priority inconsistent
with Section 7(c) hereof. No assets of the Company shall secure the Company’s
obligations under the Lavvan Agreement except Intellectual Property of the
Company licensed to Lavvan in accordance with the Lavvan Agreement as in effect
at the time of the Closing.

 



(d)Significant Financing. The Company shall consummate the Significant Financing
no later than January 15, 2020.

 



(e)The Company shall pay all amounts due to the Lenders under the Loan
Documents.

 



(f)ORIGINAL ISSUE DISCOUNT LEGEND. EACH NOTE HAS BEEN PURCHASED SUBJECT TO
ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY OF SUCH
LOANS MAY BE OBTAINED BY WRITING TO THE COMPANY AT THE ADDRESS SET FORTH HEREIN.



 

(g)The Company shall pay all fees, costs and expenses of counsel to the Lenders
at Closing.

 



(h)Lavvan Agreement. The Company shall provide Lenders written notice promptly
(and in any event within 2 Business Days) of any increase to the obligations of
the Company under the Lavvan Agreement with such details as the Lenders may
reasonably request including the amount of such increase.

 

7. Security Interest. As security for the prompt, complete and indefeasible
payment when due (whether on the payment dates or otherwise) of all the
Collective Obligations, each Loan Party hereby grants to Schottenfeld
Opportunities Fund II, L.P., as agent for itself as a Lender, as agent for
itself as a September Notes Lender, as agent for each other Lender, and as agent
for each other September Notes Lender, a fourth priority security interest in
all of such Loan Party’s right, title, and interest in and to: (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory; (f)
Investment Property; (g) Deposit Accounts; (h) Cash; (i) Cash Equivalents (j)
Goods; (k) Collateral IP; and (l) all other tangible and intangible personal
property of such Loan Party whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, such Loan Party and wherever located, and
any of such Loan Party’s property in the possession or under the control of the
Lenders; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing (collectively, the “Collateral”).
Notwithstanding any provisions in this Agreement to the contrary, each Lender
and each September Notes Lender hereby appoints Schottenfeld Opportunities Fund
II, L.P. as its agent with full authority to act on behalf of each such Lender
and each such September Lender for purposes of holding liens and security
interests in the Collateral and in respect of any exercise of remedies or
enforcement thereof.

 

7





(a)Notwithstanding the broad grant of the security interest set forth in Section
7, above, the Collateral shall not include (i) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of voting capital
stock owned by the Company of any Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code if, and only
for so long as, a security interest in such voting capital stock in excess of
65% could reasonably be expected to result in material adverse U.S. federal
income tax consequences under Section 956 of the Code as reasonably determined
by the Loan Parties in consultation with the Lenders, (ii) any Excluded
Intellectual Property, and (iii) the Company’s ownership interests in each of
Aprinnova, LLC, Dipa Co., LLC, Total Amyris Biosolutions B.V. and Novvi LLC.

 



(b)The Company hereby agrees to enter into, and to cause each Subsidiary
Guarantor to enter into, any additional Security Documents (as defined below)
with the Lenders as may be reasonably required by the Lenders in connection with
the grant of the security interest contemplated by Section 7 hereof, provided,
however, that such security interest shall be subject to the Subordination
Agreement dated as of even date herewith by and among the Lenders, the September
Notes Lenders, the Loan Parties, Foris and Naxyris (the “Subordination
Agreement”). As used herein, “Security Documents” means each security agreement,
all other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, control agreements, financing statements and other documents as
shall from time to time secure or relate to the Collective Obligations or any
part thereof, in each case, executed by the Company or any subsidiary of the
Company, provided, however, that the Company shall have until fifteen (15) days
after the Closing to deliver deposit account control agreements to the Lenders
in respect of its Deposit Accounts.

 



(c)Priority of Collective Obligations. The Company (i) represents and warrants
that, subject to the terms of the Subordination Agreement, the Collective
Obligations are senior to all other Liens other than Liens securing the Senior
Foris Indebtedness, the Liens in favor of Naxyris pursuant to the Naxyris LSA,
and the Liens in favor of Lavvan pursuant to the Lavvan Agreement, and hereby
agrees that it shall not permit any Indebtedness or other obligations, other
than the Senior Foris Indebtedness, the Indebtedness held by Naxyris pursuant to
the Naxyris LSA, the Company’s obligations under the Lavvan Agreement, each in
the aggregate principal amount outstanding as of the Closing, to be senior to
the Collective Obligations and (ii) represents and warrants that there are no
Indebtedness or other obligations pari passu with the Collective Obligations
other than the Junior Foris Indebtedness and hereby agrees that it shall not
permit any Indebtedness or other obligations other than the Junior Foris
Obligations in the aggregate principal amount outstanding as of the Closing to
be pari passu with the Collective Obligations. As of the Closing, (i) the
aggregate principal amount of Senior Foris Indebtedness is not more than
$41,400,000, (ii) the aggregate principal amount of Indebtedness under Naxyris
LSA is not more than $21,000,000, (iii) the aggregate principal amount of Junior
Foris Indebtedness is not more than $60,000,000; and (iv) the aggregate amount
of Indebtedness to Lavvan, Inc. is less than $10,000,000.

 



8





 

(d)Insurance. The Loan Parties' insurance certificate shall state that the
Lenders and the September Notes Lenders are additional insureds for commercial
general liability, designated payees for any key man life insurance policy,
lender's loss payee for all risk property damage insurance, subject to the
insurer's approval, and a lender's loss payee for property insurance and
additional insured for liability insurance for any future insurance that the
Borrowers may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender's
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of 30 days' advance written
notice to the Lenders and the September Notes Lenders of cancellation or any
other change adverse to the Lenders' and September Notes Lenders' interests. Any
failure of the Lenders or September Notes Lenders to scrutinize such insurance
certificates for compliance is not a waiver of any of the Lenders' or September
Notes Lenders' rights, all of which are reserved.

 



(e)Access to Collateral. The Loan Parties shall provide the Lenders and the
September Notes Lenders reasonable access, following reasonable notice prior to
an Event of Default, to the Loan Parties' Collateral for the purposes of
inspection.

 

8.   Definitions.  

 

(a)As used in this Agreement, the following capitalized terms have the following
meanings:

 

“A&R Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated October 28, 2019, among Naxyris and Foris.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Bankruptcy Laws” means, collectively: (i) the Bankruptcy Code; and (ii) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Cash” means all cash and liquid funds.

 

“Cash Equivalents” means, as of any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (b) issued by
any agency of the United States, the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s Investors
Service; (iii) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s
Investors Service; (iv) certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by the Lenders or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service

 

9





“Closing” shall have the meaning set forth in Section 1 hereof.

 

“Code” shall have the meaning set forth in Section 9(l) hereof.

 

“Collateral” shall have the meaning set forth in Section 7 hereof.

 

"Collateral IP" means all Intellectual Property other than Excluded Intellectual
Property.

 

"Collective Obligations" means the Company’s Obligations under the Notes and the
Obligations under the September Notes (as defined under each such respective
September Notes), including any obligation to pay any amount now owning or later
arising under the Notes and the September Notes.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness or other obligations of another Person, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

 

“Copyright License” means any written agreement granting (i) any right to
exploit any Copyright, now owned or hereafter acquired by any Loan Party or in
which any Loan Party now holds or hereafter acquires any interest, (ii) any
immunity from suit under any Copyright, or (iii) an option to any of the
foregoing.

 

“Copyrights” means all copyrights, whether registered or unregistered and
published or unpublished, including copyrights in software, internet web sites,
databases and the content thereof, held pursuant to the laws of the United
States, any State thereof, or of any other country.

 

“Default” means the occurrence of any event or condition which, upon notice of
passage of time, would constitute an Event of Default.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

10





“Disqualified Stock” means, with respect to any Person, any capital stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

 

(i)       matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 

(ii)       is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding capital stock convertible or exchangeable solely at the option of the
issuer or a Subsidiary; provided, that any such conversion or exchange will be
deemed an incurrence of Indebtedness or Disqualified Stock, as applicable); or

 

(iii)       is redeemable at the option of the holder thereof, in whole or in
part,

 

in the case of each of clauses (i), (ii) and (iii), no earlier than the 91st day
after the Maturity Date.

 

“Event of Default” shall have the meaning set forth in the Notes.

 

“Excluded Intellectual Property” shall mean: (a) all Intellectual Property that
(i) constitutes “AMYRIS Licensed IP” as defined in the License Agreement
regarding Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and
among the Company and Total Raffinage Chimie S.A., as assignee of Total Energies
Nouvelles Activités USA, but solely to the extent of the field of use granted in
such agreement, (ii) constitutes “AMYRIS Licensed IP” as defined in the Amended
& Restated Jet Fuel License Agreement, dated as of March 21, 2016, as amended,
by and among the Company and Total Amyris BioSolutions B.V., but solely to the
extent of the field of use granted in such agreement and (iii) is subject to the
Farnesene Intellectual Property License, dated as of November 14, 2017, by and
between DSM Nutritional Products Ltd. and the Company, but solely to the extent
of the field of use granted in such license and solely for the purposes of
manufacturing Vitamin E, and in each case of clauses (i) and (ii), as such
agreements were in effect as of June 29, 2018, and in the case of clause (iii),
as such agreement existed as of December 14, 2018; (b) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; and (c) the rights granted to DSM in the DSM Collateral
(each as defined in the Foris LSA), but solely until satisfaction in full in
cash of the DSM Obligations (as defined in the Foris LSA), at which time,
without the requirement of any further consent or action on the part of the Loan
Parties, the Lenders, DSM or any other Person, such rights in the DSM Collateral
shall revert to being Collateral subject to Lien granted hereunder (subject to
the terms of the Future Intercreditor Agreement (after entered into)) in favor
of the Lenders and the September Notes Lenders and no longer be treated as
“Excluded Intellectual Property” under this Agreement or the other Loan
Documents. For the avoidance of doubt, upon the reversion of such rights in the
DSM Collateral to being Collateral pursuant to the foregoing sentence, each
Lender’s and each September Notes Lender’s Lien on the DSM Collateral will be
superior to any Lien in favor of any other Person, subject to the terms of the
Future Intercreditor Agreement (after entered into).

 

“Existing Guaranteed Obligations” shall have the meaning set forth in Section
10(k).

 

“Foreign Subsidiary” shall mean any Subsidiary other than a Subsidiary organized
or formed under the laws of any state within the United States or the District
of Columbia.

 

11





“Foris” shall mean Foris Ventures, LLC.

 

“Foris LSA” shall mean that certain Amended and Restated Loan and Security
Agreement dated as of October 28, 2019, by and between the Company, certain of
its subsidiaries and Foris.

 

“Form 8-K” shall have the meaning set forth in Section 9(j) hereof.

 

“Form 8-K Filing” shall have the meaning set forth in Section 9(j) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 10(a)
hereof.

 

“Indebtedness” means indebtedness of any kind, including (i) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within 90 days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (ii) all obligations evidenced by notes,
bonds, debentures or similar instruments, (iii) all capital lease obligations,
(iv) all Contingent Obligations, and (v) Disqualified Stock.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means all of each Loan Party’s (i) rights anywhere in
the world in and to Copyrights; Copyright Licenses; Trademarks; Trademark
Licenses; Patents; Patent Licenses; Licenses; trade secrets, confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, research and development information, databases and
data, customer and supplier lists and information; inventions; mask works;
domain names and social media identifiers; all other intellectual and industrial
property rights of any type; and the rights to sue for past, present and future
infringement, misappropriation or other violation of any of the foregoing and
any harm to the goodwill associated therewith, and (ii) all tangible embodiments
of the foregoing.

 

“Joinder Agreement” means for each Subsidiary that is required to be a
Subsidiary Guarantor, a joinder agreement to this Agreement and form and
substance reasonably satisfactory to the Lenders.

 

“Junior Foris Indebtedness” means the obligations owed to Foris under the Foris
LSA that are not Senior Foris Indebtedness.

 

“Koyote Note” means the Promissory Note issued on September 10, 2019 by the
Company to Koyote Trading, LLC in the aggregate principal amount of $1,500,000,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

12





“Lavvan” shall have the meaning set forth in Section 2(m).

 

“Lavvan Agreement” shall have the meaning set forth in Section 2(m).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided, that for the
avoidance of doubt, licenses, strain escrows and similar provisions in
collaboration agreements, research and development agreements that do not create
or purport to create a security interest, encumbrance, levy, lien or charge of
any kind shall not be deemed to be Liens for purposes of this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the September
Notes, the deposit account control agreement, the Joinder Agreements, the
Warrant, the Subordination Agreement, the Grant of Patent Security Interest, the
Grant of Trademark Security Interest, the Grant of Copyright Security Interest,
the Perfection Certificates, all UCC financing statements, and any other
documents executed in connection with the Collective Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Loan Parties” means, collectively, the Company and the Subsidiary Guarantors.

 

“Material Adverse Effect” means a material adverse effect, individually or in
the aggregate, (i) upon the business, properties, tangible and intangible
assets, liabilities, operations, prospects, financial condition or results of
operation of the Company, (ii) the ability of the Company to perform the
Obligations in accordance with the terms of this Agreement or the Notes or
(iii) or the ability of Lenders to enforce any of their rights or remedies with
respect to the Obligations.

 

“Naxyris” shall mean Naxyris S.A.

 

“Naxyris LSA” shall mean that certain Amended and Restated Loan and Security
Agreement dated as of October 28, 2019, by and between the Company, certain of
its subsidiaries and Naxyris.

 

“Obligations” means all obligations of the Company under this Agreement or any
Loan Document including all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lenders under this Agreement and
the Notes of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Notes, including all
principal, interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company thereunder,
in each case, whether direct or indirect, absolute or contingent, due or to
become due, and whether or not arising after the commencement of a proceeding
under Title 11 of the United States Code (11 U.S.C. Section 101 et seq.), as
amended from time to time (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding.

 

13





“Patent License” means any written agreement in which any Loan Party now holds
or hereafter acquires any interest that (i) grants any right with respect to any
invention or any Patent, (ii) agrees to refrain from asserting or grants
immunity from suit under any Patent or invention, or (iii) grants an option to
any of the foregoing.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all applications (including provisional,
continuation (in-whole or in-part), and divisional applications) of the
foregoing and any other pre-grant variations thereof, and all reissues,
reexaminations, renewals, extensions and other post-grant variations thereof in
the United States or any other country.

 

“Perfection Certificate” shall mean and include that certain perfection
certificate of the Loan Parties delivered to the Lenders on or about the date
hereof.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“Phase Five Note” means the Promissory Note issued on September 10, 2019 by the
Company to Phase Five Partners, LP, in the aggregate principal amount of
$500,000, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Phase Five Warrant” means the Common Stock Purchase Warrant, issued on November
14, 2019, for the purchase of up to 64,599 Warrant Shares (as such term is
defined in the Warrant).

 

“Principal Amount” shall have the meaning set forth in Section 9(l) hereof.

 

“Receivables” means (i) all of the Loan Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter-of-Credit Rights, and (ii) all customer lists,
software, and business records related thereto.

 

“Schottenfeld Note” means the Promissory Note issued on September 10, 2019 by
the Company to Schottenfeld Opportunities Fund II, L.P., in the aggregate
principal amount of $10,500,000, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Schottenfeld Warrant” means the Common Stock Purchase Warrant, issued on
November 14, 2019, for the purchase of up to 1,963,824 Warrant Shares (as such
term is defined in the Warrant).

 

“Senior Foris Indebtedness” means the Obligations (as defined in the Foris LSA)
owed to Foris under the Foris LSA constituting Senior Obligations up to the
Senior Cap (as each term is defined in the A&R Intercreditor Agreement).

 

“September Notes” means, collectively, the Schottenfeld Note, the Koyote Note,
and the Phase Five Note.

 

“September Notes Lenders” means, collectively, (i) Schottenfeld Opportunities
Fund II, L.P., as lender under the Schottenfeld Note, (ii) Koyote Trading, LLC,
as lender under the Koyote Note, and (iii) Phase Five Partners, LP, as lender
under the Phase Five Note.

 

14





“Significant Financing” means any raise of capital in the form of debt, equity,
or a combination thereof, which results in net proceeds to or for the benefit or
at the direction of the Company in an amount equal to, or in excess of,
$50,000,000.“Subsidiary” means an entity, whether corporate, partnership,
limited liability company, joint venture or otherwise, in which any Loan Party
owns or controls 50.1% or more of the outstanding voting securities, including
each entity listed on Schedule 2(j)(i) hereto.

 

“Subordination Agreement” shall have the meaning set forth in Section 7 hereof.

 

“Subsidiary Guarantor Subordinated Indebtedness” shall have the meaning set
forth in Section 10(j)(i).

 

“Subsidiary Guarantor Subordinated Indebtedness Payments” shall have the meaning
set forth in Section 10(j)(i).

 

“Trademark License” means any written agreement (i) granting any right to use
any Trademark, now owned or hereafter acquired by any Loan Party or in which any
Loan Party now holds or hereafter acquires any interest, (ii) agreeing to
refrain from asserting or granting immunity under any Trademark, (iii) to
coexist, or (iv) granting an option to any of the foregoing.

 

“Trademarks” means all trademarks, service marks, domain names, trade names,
business names, corporate names, trade dress, logos, designs, slogans, or other
indicia of source or origin, whether registered, common law or otherwise, and
any applications, recordings, renewals and other post-grant variations of any of
the foregoing in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, together, in each case, with the goodwill
associated therewith or symbolized thereby.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lenders’ or the September Notes
Lenders’ Lien on any Collateral is governed by the Uniform Commercial Code as
the same is, from time to time, in effect in a jurisdiction other than the State
of New York, then the term “UCC” shall mean the Uniform Commercial Code as in
effect, from time to time, in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Warrants” means, collectively, the Schottenfeld Warrant and the Phase Five
Warrant.

 

(b)The following terms shall have the meanings assigned thereto in the UCC:
"Accounts", "Chattel Paper," "Documents," “Equipment,” “Fixtures,” “General
Intangibles,” "Goods," "Instruments," “Inventory,” “Investment Property,”
"Letter-of-Credit Rights," and "Supporting Obligations."

 

9.  Miscellaneous.  

 

(a)Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lenders,
provided, however , that each of the Lenders and the September Notes Lenders
hereby grants an irrevocable power of attorney to Schottenfeld Opportunities
Fund II, L.P. to provide any consent, waiver, modify, or amendment on behalf of
all Lenders and all September Notes Lenders in its sole discretion, provided
further that prior thereto Schottenfeld Opportunities Fund II, L.P. shall
consult with each Lender and each September Notes Lender and that Schottenfeld
Opportunities Fund II, L.P. shall not have any authority (except for itself as
Lender and September Notes Lender) to modify or amend the terms of any Note, or
to provide any consent or waiver in respect thereof, held by another Lender or
September Note held by another Lender.

 

15





 

(b)Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York.

 



(c)Survival.  The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. The rights of
the September Notes Lenders and the obligations of the Loan Parties under
Section 7, Section 10, and Section 11 of this Agreement, and under any other
provisions respecting security and guaranties shall survive the payment and full
and discharge of the Notes and shall continue to be enforceable against the Loan
Parties in all respects by the September Notes Lenders thereafter until the
payment in full and discharge of the September Notes.

 



(d)Successors and Assigns; Intended Third Party Beneficiaries.  Subject to the
restrictions on transfer described in Section 9(e) below, the rights and
obligations of the Company and the Lenders hereunder and under the Notes shall
be binding upon and inure to the benefit of the successors, assigns, heirs,
administrators and transferees of the parties. The September Notes Lenders are
intended third party beneficiaries of all of the provisions of this Agreement,
including without limitation the provisions respecting security and guaranties.

 



(e)Assignment by the Company; Assignment by the Lenders.  Neither this Agreement
nor the Notes nor any of the rights, interests or obligations hereunder or
thereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lenders. No Lender
will assign, by operation of law or otherwise, this Agreement or such Lender’s
Note or any of its rights, interests or obligations hereunder or thereunder
without the prior written consent of the Company, other than to an affiliate of
such Lender or to a managed account or other entity with respect to which such
Lender or any of its affiliates has investment control or authority.

 



(f)Entire Agreement.  This Agreement and the Notes constitute the full and
entire understanding and agreement between the parties relating to the subject
matter hereof and thereof and supersede any previous written or verbal
agreements between the parties with regard to the subject matter hereof and
thereof.

 



(g)Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

 

16





If to the Company, to:

 

Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention: General Counsel

 

If to the Lenders, to:

 

c/o Schottenfeld Opportunities Fund II, L.P.

800 Third Avenue, 10th Floor

New York, NY 10022

 

E-mail:

Attention:

 

(h)Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

 

(i)Choice of Forum; Service of Process; Jury Trial Waiver.

 



(i)The Company and the Lenders irrevocably consent and submit to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York, whichever the Lenders may
elect, and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or the
Notes or in any way connected with or related or incidental to the dealings of
the parties hereto in respect of this Agreement or the Notes or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that the Lenders shall have the right to bring any
action or proceeding against the Company or its property in the courts of any
other jurisdiction which the Lenders deem necessary or appropriate in order to
enforce their rights against the Company).

 



(ii)The Company hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, postage prepaid and return receipt
requested, or, at the Lenders’ option, by service upon the Company in any other
manner provided under the rules of any such courts.

 



(iii)THE COMPANY AND THE LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
THE NOTES OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE COMPANY AND THE LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE COMPANY AND THE LENDERS MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



17





 

(iv)The Lenders shall not have any liability to the Company (whether in tort,
contract, equity or otherwise) for losses suffered by the Company in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement or the Notes, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order of competent jurisdiction binding on the
Lenders, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of its obligations under this Agreement or the
Notes. The Company: (i) certifies that neither the Lenders nor any
representative, agent or attorney acting for or on behalf of the Lenders has
represented, expressly or otherwise, that the Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
the Notes and (ii) acknowledges that in entering into this Agreement and the
Notes, the Lenders are relying upon, among other things, the waivers and
certifications set forth in this Section 9(i) and elsewhere herein and therein.

 

(j)Form 8-K Filing. The Company shall, no later than 5:30 pm Eastern Time on the
business day immediately following the Closing, file with the Commission a
Current Report on Form 8-K (as prescribed by the Exchange Act) disclosing (i)
the transactions contemplated hereunder and pursuant to the Warrants and (ii)
any other financing transaction, securities issuance or other material event
required to be disclosed on Form 8-K, in each case of which the Lenders has
knowledge, which has occurred, or is occurring on or as of the date of the
Closing (and not previously publicly disclosed by the Company) (the “Form 8-K”).
The Company shall provide a draft of the Form 8-K to the Lenders for review and
comment a reasonable time prior to the filing thereof (the “Form 8-K Filing”).

 



(k)Disclosure Representation Letter. The Company shall, promptly following the
Form 8-K Filing and on the date thereof, execute and deliver to the Lenders a
written representation as to the absence of material non-public information
provided to the Lenders by the Company, with such exceptions thereto as the
Company may deem appropriate, if any (without any such exception constituting
either the Company's or the Lenders’ agreement or concession that the
information referenced in any such exception constitutes material non-public
information).

 



(l)Issue Price. The Company and each Lender acknowledge and agree, solely for
federal income tax purposes, that (i) the issuance of the Notes and the Warrants
for $7,457,500.00 constitutes an “investment unit” within the meaning of Section
1273(c)(2) of the U.S. Internal Revenue Code (the “Code”), (ii) the issue price
of the investment unit (within the meaning of Treasury Regulations Section
1.1273-2(h)) is equal to $7,457,500.00, (iii) such issue price should be
allocated $5,652,203.53 to the Notes and $1,805,296.47 to the Warrants, and (iv)
the foregoing allocation is based on the relative fair market values of the
Notes and the Warrants. Unless otherwise required pursuant to applicable law,
the Company and each Lender shall prepare and file their respective federal
income tax returns (and any information returns and other related statements
required by the Code or any Treasury regulations, whether proposed, temporary or
final) in a manner which is consistent with the allocation of the respective
issue prices of the Warrants and the Notes pursuant to this Agreement, including
but not limited to the calculation of the amount, if any, of “original issue
discount,” as defined in Section 1273(a) of the Code, on the Notes. Nothing in
this Section 9(l) shall be interpreted, alone or in conjunction with any other
agreement to which the Company and the Lenders are parties, (i) to modify the
rate or amount of interest payable on each Lender’s Note, (ii) to reduce the
outstanding principal amount of each Lender’s Note, (iii) to alter the amount of
the exercise price of the Warrants, or (iv) to limit or impair in any way the
rights of the Lenders under this Agreement, the Warrants or the Notes.

 

18







(m)Modification Obligation. The Company shall not amend or otherwise modify any
provision of the Foris LSA, the Naxyris LSA or of the promissory notes issued
pursuant thereto, or grant any waiver thereunder, in each case in favor of the
counterparty thereto or holder thereof, or issue any additional consideration or
benefit pursuant thereto or in connection therewith, including any increase in
interest rate, covenant modification, grant of equity or rights to acquire
equity, without, in each case, concurrently therewith, advising the Lenders in
writing and amending or modifying this Agreement and the Notes, as applicable,
or granting a waiver, or issuing additional consideration or benefit, on the
same terms for the benefit of the Lenders (or their respective assignees).

 



(n)[Reserved].

 



(o)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

10. Guarantee.

 

(a)Guaranty. Each Subsidiary Guarantor unconditionally and irrevocably
guarantees to the Lenders and the September Notes Lenders the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
Collective Obligations (the “Guaranteed Obligations”). The Guaranteed
Obligations include interest that, but for a proceeding under any Insolvency
Proceeding, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Company for such interest in any such proceeding.

 



(b)Separate Obligation. Each Subsidiary Guarantor acknowledges and agrees that:
(i) the Guaranteed Obligations are separate and distinct from any Indebtedness
arising under or in connection with any other document, including under any
provision of this Agreement other than this Section 10, executed at any time by
such Subsidiary Guarantor in favor of the Lenders; and (ii) such Subsidiary
Guarantor shall pay and perform all of the Guaranteed Obligations as required
under this Section 10, and the Lenders and the September Notes Lenders may
enforce any and all of their respective rights and remedies hereunder, without
regard to any other document, including any provision of this Agreement other
than this Section 10, at any time executed by such Subsidiary Guarantor in favor
of the Lenders and the September Notes Lenders, irrespective of whether any such
other document, or any provision thereof or hereof, shall for any reason become
unenforceable or any of the Indebtedness thereunder shall have been discharged,
whether by performance, avoidance or otherwise. Each Subsidiary Guarantor
acknowledges that, in providing benefits to the Company, the Lenders and the
September Notes Lenders are relying upon the enforceability of this Section
10 and the Guaranteed Obligations as separate and distinct Indebtedness of such
Subsidiary Guarantor, and each Subsidiary Guarantor agrees that the Lenders and
September Notes Lenders would be denied the full benefit of their bargain if at
any time this Section 10 or the Guaranteed Obligations were treated any
differently. The fact that the guaranty is set forth in this Agreement rather
than in a separate guaranty document is for the convenience of the Company and
Subsidiary Guarantors and shall in no way impair or adversely affect the rights
or benefits of the Lenders or the September Notes Lenders under this Section 10.
Each Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of any Lender or any September Notes
Lender, evidencing such Subsidiary Guarantor’s obligations under this Section
10. Upon the occurrence of any Event of Default, a separate action or actions
may be brought against such Subsidiary Guarantor, whether or not the Company,
any other Subsidiary Guarantor or any other Person is joined therein or a
separate action or actions are brought against the Company, any such other
Subsidiary Guarantor or any such other Person.

 

19







(c)Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable Laws (including
sections 544 and 548 of the Bankruptcy Code) any limitations on the amount of
any Subsidiary Guarantor’s liability with respect to the Guaranteed Obligations
that any Lender or any September Notes Lender can enforce under this Section 10,
each Lender and each September Notes Lender by its acceptance hereof accepts
such limitation on the amount of such Subsidiary Guarantor’s liability hereunder
to the extent needed to make this Section 10 fully enforceable and nonavoidable.

 



(d)Liability of Subsidiary Guarantors. The liability of any Subsidiary Guarantor
under this Section 10 shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance that might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, each Subsidiary
Guarantor agrees as follows:

 

(i)such Subsidiary Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Subsidiary Guarantor and shall not be
contingent upon any Lender’s or any September Notes Lender's exercise or
enforcement of any remedy it may have against any Loan Party or any other
Person, or against any collateral or other security for any Guaranteed
Obligations;



 

(ii)this guaranty is a guaranty of payment when due and not merely of
collectability;

 



(iii)any Lender and/or any September Notes Lender may enforce this Section
10 upon the occurrence of an Event of Default notwithstanding the existence of
any dispute between the Lenders and/or the September Notes Lenders, on the one
hand, and any Loan Party or any other Person, on the other hand, with respect to
the existence of such Event of Default;

 



(iv)such Subsidiary Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)such Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

 

(i)any proceeding under any Insolvency Proceeding;

 

20





 

(ii)any limitation, discharge, or cessation of the liability of any Loan Party
or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 



(iii)any merger, acquisition, consolidation or change in structure of the
Company or any Subsidiary Guarantor or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Company or any other Person;

 



(iv)any assignment or other transfer, in whole or in part, any Lender’s or any
September Notes Lender's interests in and rights under this Agreement (including
this Section 10) or the other Loan Documents;



 

(v)any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Company, such Subsidiary Guarantor, any other Guarantor or
any other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;

 



(vi)any Lender’s or any September Notes Lender's amendment, modification,
renewal, extension, cancellation or surrender of any agreement, any Loan
Document or any Guaranteed Obligations;



 

(vii)any Lender’s or any September Notes Lender's exercise or non-exercise of
any power, right or remedy with respect to any Guaranteed Obligations or any
collateral;

 



(viii)any Lender’s or any September Notes Lender's vote, claim, distribution,
election, acceptance, action or inaction in any proceeding under any Bankruptcy
Law; or

 



(ix)any other guaranty, whether by such Subsidiary Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
Indebtedness, obligations or liabilities of Company to any Lender or any
September Notes Lender.

 

(f)Consents of Subsidiary Guarantors. Each Subsidiary Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from such Subsidiary Guarantor:

 

(i)the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Indebtedness or obligations of the Company under the
Loan Documents or otherwise may be incurred and the time, manner, place or terms
of any payment under any Loan Document or otherwise may be extended or changed,
by one or more amendments, modifications, renewals or extensions of any Loan
Document or otherwise;

 



(ii)the time for the Company’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document or otherwise may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as any Lender or any September Notes Lender (as applicable under the relevant
Loan Documents or otherwise) may deem proper;

 

21





 



(iii)any Lender and/or any September Notes Lender may request and accept other
guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 



(iv)any Lender and/or any September Notes Lender may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Subsidiary Guarantor against the Company.

 

(g)Subsidiary Guarantor’s Waivers. Each Subsidiary Guarantor waives and agrees
not to assert:

 

(i)any right to require any Lender and/or any September Notes Lender to proceed
against the Company, any other Subsidiary Guarantor or any other Person, or to
pursue any other right, remedy, power or privilege of any Lender and/or any
September Notes Lender whatsoever;

 



(ii)the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Guaranteed Obligations;

 



(iii)any defense arising by reason of any lack of corporate or other authority
or any other defense of the Company, such Subsidiary Guarantor or any other
Person;

 



(iv)any defense based upon any Lender’s and/or any September Notes Lender's
errors or omissions in the administration of the Guaranteed Obligations;



 

(v)without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable laws limiting the liability of or exonerating guarantors or
sureties, or that may conflict with the terms of this Section 10; and

 



(vi)any and all notice of the acceptance of this guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by any Lender and/or any September Notes
Lender upon this guaranty, or the exercise of any right, power or privilege
hereunder.

 



The Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this guaranty. Each
Subsidiary Guarantor waives promptness, diligence, presentment, protest, demand
for payment, notice of Default, dishonor or nonpayment and all other notices to
or upon the Company, each Subsidiary Guarantor or any other Person with respect
to the Guaranteed Obligations.

 

(h)Financial Condition of the Company. No Subsidiary Guarantor shall have any
right to require any Lender or any September Notes Lender to obtain or disclose
any information with respect to: (i) the financial condition or character of the
Company or the ability of the Company to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral or other
security for any or all of the Guaranteed Obligations; (iv) the existence or
nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; (v) any action or inaction on the part of any Lender, any September
Notes Lender or any other Person; (vi) or any other matter, fact or occurrence
whatsoever. Each Subsidiary Guarantor hereby acknowledges that it has undertaken
its own independent investigation of the financial condition of the Company and
all other matters pertaining to this guaranty and further acknowledges that it
is not relying in any manner upon any representation or statement of any Lender
or any September Notes Lender with respect thereto.

 

22





 



(i)Subrogation. Until the Guaranteed Obligations shall be satisfied in full,
each Subsidiary Guarantor shall not have, and shall not directly or indirectly
exercise: (i) any rights that it may acquire by way of subrogation under
this Section 10, by any payment hereunder or otherwise; (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 10; or (iii) any other right that it might otherwise
have or acquire (in any way whatsoever) that could entitle it at any time to
share or participate in any right, remedy or security of any Lender or any
September Notes Lender as against the Company or other Subsidiary Guarantors or
any other Person, whether in connection with this Section 10, any of the other
Loan Documents or otherwise. If any amount shall be paid to any Subsidiary
Guarantor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Lenders and the September Notes Lenders and shall
forthwith be paid to, as applicable, any Lender or any September Notes Lender to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 



(j)Subordination.

 

(i)All payments on account of all Indebtedness, liabilities and other
obligations of the Company to any Subsidiary Guarantor, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subsidiary
Guarantor Subordinated Indebtedness”) shall be subject, subordinate and junior
in right of payment and exercise of remedies, to the extent and in the manner
set forth herein, to the prior payment in full in Cash or Cash Equivalents of
the Guaranteed Obligations. As long as any of the Guaranteed Obligations (other
than unasserted contingent indemnification obligations) shall remain outstanding
and unpaid, each Subsidiary Guarantor shall not accept or receive any payment or
distribution by or on behalf of the Company or any other Subsidiary Guarantor,
directly or indirectly, or assets of the Company or any other Subsidiary
Guarantor, of any kind or character, whether in cash, property or securities,
including on account of the purchase, redemption or other acquisition of
Subsidiary Guarantor Subordinated Indebtedness, as a result of any collection,
sale or other disposition of collateral, or by setoff, exchange or in any other
manner, for or on account of the Subsidiary Guarantor Subordinated Indebtedness
(“Subsidiary Guarantor Subordinated Indebtedness Payments”), except that, so
long as an Event of Default does not then exist, any Subsidiary Guarantor shall
be entitled to accept and receive payments on its Subsidiary Guarantor
Subordinated Indebtedness, in accordance with past business practices of such
Subsidiary Guarantor and Company (or any other applicable Subsidiary Guarantor)
and not in contravention of any law or the terms of the Loan Documents.



 

23





 

(ii)If any Subsidiary Guarantor Subordinated Indebtedness Payments shall be
received in contravention of this Section 10, such Subsidiary Guarantor
Subordinated Indebtedness Payments shall be held in trust for the benefit of, as
applicable, any Lender or any September Notes Lender and shall be paid over or
delivered to the Lender for application to the payment in full in Cash or Cash
Equivalents of all Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 10 after giving effect to any
concurrent payments or distributions to, as applicable, any Lender or any
September Notes Lender in respect of the Guaranteed Obligations.

 

(k)Continuing Guaranty. This guaranty is a continuing guaranty and agreement of
subordination and shall continue in effect and be binding upon each Subsidiary
Guarantor until payment and performance in full of the Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Subsidiary Guarantor
expressly acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by, as applicable, any Lender or any
September Notes Lender of written notice from such Subsidiary Guarantor of its
intention to discontinue this guaranty as to future transactions (which notice
shall not be effective until noon on the day that is five Business Days
following such receipt); provided, that no revocation or termination of this
guaranty shall affect in any way any rights of any Lender and/or any September
Notes Lender hereunder with respect to any Guaranteed Obligations arising or
outstanding on the date of receipt of such notice, including any subsequent
continuation, extension, or renewal thereof, or change in the terms or
conditions thereof, or any Guaranteed Obligations made or created after such
date to the extent made or created pursuant to a legally binding commitment of
such Lender or such September Notes Lender in existence as of the date of such
revocation (collectively, “Existing Guaranteed Obligations”), and the sole
effect of such notice shall be to exclude from this guaranty Guaranteed
Obligations thereafter arising which are unconnected to any Existing Guaranteed
Obligations.

 



(l)Reinstatement. This guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of the Company (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Company, its estate, trustee, receiver or any other Person (including
under any Bankruptcy Law), or must otherwise be restored by any Lender or any
September Notes Lender, whether as a result of proceedings under any bankruptcy
law or otherwise. All losses, damages, costs and expenses that any Lender or any
September Notes Lender may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of any Lender or any September Notes Lender contained in Section 10.

 



(m)Substantial Benefits. The Loan provided to or for the benefit of the Company
hereunder by the Lenders and the September Notes Lenders has been and is to be
used for the benefit of the Company and each Subsidiary Guarantor and their
respective Subsidiaries. It is the position, intent and expectation of the
parties that the Company and each Subsidiary Guarantor have derived and will
derive significant and substantial benefits from the Loan made or to be made
available by the Lenders under the Loan Documents and by the September Notes
Lenders. Each Subsidiary Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in Section 548 of the Bankruptcy Code and in
comparable provisions of other applicable Laws) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations. Immediately prior to and after and giving effect to the incurrence
of each Subsidiary Guarantor’s obligations under this guaranty, such Subsidiary
Guarantor will be solvent and will not be subject to any Insolvency Proceedings.

 

24







(n)KNOWING AND EXPLICIT WAIVERS.

 

(i)EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE
OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION
WITH THE TERMS AND PROVISIONS OF THIS SECTION 10. EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN
IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH
WAIVERS AND CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY
GUARANTOR EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 



(ii)If, while any Subsidiary Guarantor Subordinated Indebtedness is outstanding,
any proceeding under any Bankruptcy Law is commenced by or against the Company
or its property, each Lender and each September Notes Lender is hereby
irrevocably authorized and empowered (in the name of such Company or in the name
of any Subsidiary Guarantor or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution in respect of
all Subsidiary Guarantor Subordinated Indebtedness and give acquittances
therefor and to file claims and proofs of claim and take such other action
(including voting the Subsidiary Guarantor Subordinated Indebtedness) as it may
deem necessary or advisable for the exercise or enforcement of any of the rights
or interests of the Lenders or the September Notes Lenders; and each Subsidiary
Guarantor shall promptly take such action any Lender or any September Notes
Lender may reasonably request: (A) to collect the Subsidiary Guarantor
Subordinated Indebtedness for the account of such Company and any Subsidiary
Guarantor and to file appropriate claims or proofs of claim in respect of the
Subsidiary Guarantor Subordinated Indebtedness; (B) to execute and deliver to
any Lender or any September Notes Lender such powers of attorney, assignments
and other instruments as it may request to enable it to enforce any and all
claims with respect to the Subsidiary Guarantor Subordinated Indebtedness; and
(C) to collect and receive any and all Subsidiary Guarantor Subordinated
Indebtedness Payments.

 

(o)Any payment on account of an amount that is payable hereunder or under any
other Loan Document must be made in United States Dollars.

 

11. Remedies.

 

(a)General. Upon and during the continuance of any one or more Events of
Default, (i) the each Lender and each September Notes Lender may, at its option,
accelerate and demand payment of all or any part of the Collective Obligations
and declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 3(a)(iii) or
3(a)(iv) of the respective promissory note, all of the Collective Obligations
shall automatically be accelerated and made due and payable, in each case
without any further notice or act), (ii) each Lender and each September Notes
Lender may, at its option, sign and file in any Loan Party’s name any and all
collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Collective Obligations, and in furtherance thereof, each Loan
Party hereby grants each Lender and each September Notes Lender an irrevocable
power of attorney coupled with an interest, and (iii) the Lenders may notify any
of the Loan Parties’ account debtors to make payment directly to the Lenders and
each September Notes Lender, compromise the amount of any such account on such
Loan Party’s behalf and endorse the Lenders’ and each September Notes Lender's
name without recourse on any such payment for deposit directly to the Lenders’
and/or the September Notes Lender’s account(s). Subject to the Future
Intercreditor Agreement (after entered into), the Lenders and the September
Notes Lenders may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All of the Lenders’ and the September Notes Lenders’ rights and
remedies shall be cumulative and not exclusive.

 

25





 



(b)Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, each Lender and each September Notes Lender may, subject
to the Future Intercreditor Agreement (after entered into), at any time or from
time to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as the Lenders and the September Notes Lenders may elect. Any such sale may be
made either at public or private sale at its place of business or elsewhere. The
Loan Parties agree that any such public or private sale may occur upon ten
calendar days' prior written notice to the Loan Parties. The Lenders and each
September Notes Lender may, subject to the Future Intercreditor Agreement (after
entered into), require the Loan Parties to assemble the Collateral and make it
available to the Lenders and each September Notes Lender at a place designated
by the Lenders or each September Notes Lender that is reasonably convenient to
the Lenders, each September Notes Lender and the Borrowers. Any action to
exercise any remedies or enforce any rights, liens, or security interests may be
taken by Schottenfeld Opportunities Fund II, L.P. on behalf of itself as a
Lender, on behalf of itself as a September Lender, on behalf of other Lenders,
and on behalf of the other September Notes Lenders. Subject to the Future
Intercreditor Agreement (after entered into), the proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by the Lenders and the September Notes Lenders in the following order of
priorities:

 



(i)First, to the Lenders and the September Notes Lenders, pari passu, in an
amount equal the then unpaid amount of the Collective Obligations (including
principal, interest, and any Default interest payable), in such order and
priority as the Lenders may choose in its sole discretion; and

 



(ii)Finally, after the full, final, and indefeasible payment in Cash of all of
the Collective Obligations, to any creditor holding a junior Lien on the
Collateral, or to such Loan Party or its representatives or as a court of
competent jurisdiction may direct.

 

26





The Lenders and the September Notes Lenders shall be deemed to have acted
reasonably in the custody, preservation and disposition of any of the Collateral
if it complies with the obligations of a secured party under the UCC.

 



(c)No Waiver. The Lenders and September Notes Lenders shall be under no
obligation to marshal any of the Collateral for the benefit of any Loan Party or
any other Person, and the Loan Parties expressly waive all rights, if any, to
the Lenders and the September Notes Lenders to marshal any Collateral.

 



(d)Cumulative Remedies. The rights, powers and remedies of the Lenders and the
September Notes Lenders hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative. The exercise of any
one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of the Lenders and the September Notes Lenders.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 



27



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.



   

 

COMPANY:

 

   
AMYRIS, INC.    
By:  
/s/ Kathleen Valiasek_________     Name:   Kathleen Valiasek     Title:   Chief
Business Officer



 

    SUBSIDIARY GUARANTORS:           AMYRIS CLEAN BEAUTY, INC.    
By:  
/s/ John Melo______________     Name:    John Melo     Title:    Chief Executive
Officer               AMYRIS FUELS, LLC    
By:  
/s/ Kathleen Valiasek_________     Name:   Kathleen Valiasek     Title:   Chief
Financial Officer               AB TECHNOLOGIES LLC    
By:  
/s/ Kathleen Valiasek_________     Name:   Kathleen Valiasek     Title:  
Vice-President

 

 







 

    LENDERS:    

 

SCHOTTENFELD OPPORTUNITIES FUND II, L.P.

   
By:  
/s/ Richard Schottenfeld_____     Name:    Richard Schottenfeld     Title:  
 Manager

 

 

    PHASE FIVE PARTNERS, LP    
By:  
/s/ Richard Schottenfeld_____     Name:    Richard Schottenfeld     Title:  
 Manager

 

 

 

 

 

 

 

 

 

 







 

Annex I

 

  Purchase Price for Note Initial Principal Balance of Note Schottenfeld
Opportunities Fund II, L.P.

$7,220,000.00

 

$7,600,000.00 Phase Five Partners, LP $237,500.00

$250,000.00

 

TOTAL $7,457,500.00

$7,850,000.00

 

 

 

 

 

 

 

 

 

 

 







 

EXHIBIT A

FORM OF NOTE

 

 

 

 

 

 

 

 

 

 

 

 







 

AMYRIS, INC.

 

PROMISSORY NOTE

 

$[__________]   Issuance date: November [__], 2019

    

Amyris, Inc., a Delaware corporation (the “Company”), for value received, hereby
promises to pay to [____________], or registered assigns (the “Holder”), the
principal sum of [_________] Dollars ($[_______]), or such lesser amount as
shall then equal the outstanding principal amount hereunder, on the earlier of
(the “Maturity Date”) (i) the closing date of the Significant Financing or (ii)
January 15, 2020, and to pay interest thereon, from the date of this Note, or
from the most recent date to which interest has been paid on this Note, at the
rate of twelve percent (12.0%) per annum (calculated on a simple interest basis)
until the full repayment or other satisfaction of this Note.

 

Payment of the principal of this Note shall be made upon the surrender of this
Note to the Company at its chief executive office (or such other office within
the United States as shall be designated by the Company to the holder hereof)
(the “Designated Office”) on the Maturity Date or such earlier date in
accordance with the terms of this Note. All amounts payable in cash with respect
to this Note shall be made by wire transfer to the holder, provided that if the
holder shall not have furnished wire instructions in writing to the Company no
later than the business day immediately prior to the date on which the Company
makes such payment, such payment may be made by U.S. dollar check mailed to the
address of the holder as such address shall appear in the Company register.
Notwithstanding anything contained herein or in any common stock purchase
warrant issued by the Company to the Holder and outstanding as of the date
hereof (each, a “Warrant”) to the contrary, the Holder shall be permitted, upon
written notice to the Company, to pay the exercise price for any shares of the
Company’s common stock, par value $0.0001 per share, issuable upon the exercise
of any Warrant (the “Warrant Shares”) by surrendering to the Company all, or any
portion, of this Note and all or such portion of the outstanding amount under
this Note, as applicable, shall be cancelled in exchange for the payment of the
exercise price for such Warrant Shares and, if the Holder surrenders less than
all of this Note, the Company shall promptly thereafter issue to the Holder a
new promissory note for the remaining amount under this Note.

 

This Note was issued pursuant to the Credit and Security Agreement, dated as of
November [__], 2019 (as amended from time to time, the “Agreement”), by and
between the Company, the subsidiaries of the Company from time to time party
thereto as Guarantors, and the Lenders party thereto (including, without
limitation, the initial Holder of this Note) and is subject to provisions of the
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Agreement.

 

1.  Redemption.  This Note is subject to redemption, in whole or from time to
time in part (in any amount that is an integral multiple of $1,000), upon not
less than five (5) days’ prior written notice in the manner provided in Section
4(b) hereof, at the election of the Company, at a redemption price of 100% of
the amount hereof, together with accrued and unpaid interest to, but excluding,
the redemption date.

 

2.  Certain Covenants. Until the Obligations hereunder are paid or otherwise
satisfied in full:

 

(a)The Company will maintain or cause to be maintained its corporate or other
organizational existence and good standing in its jurisdiction of incorporation
and maintain its qualification in each jurisdiction where the failure to so
qualify would reasonably be expected to have a Material Adverse Effect.

 







 

(b)The Company will comply with all applicable statutes, regulation and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, other than those the noncompliance with which would not have,
and which would not reasonably be expected to have, a Material Adverse Effect.

 



(c)The Company will cause the proceeds of the loans evidenced under this Note to
be used solely (a) as working capital and (b) to fund the Company’s general
business requirements, and not for personal, family or household purposes.

 



(d)The Company will execute any further instruments and take any further action
as the Holder reasonably requests to effect the purposes of this Note or the
Agreement.

 



3.  Events of Default.  

 

(a)“Event of Default”, wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 



(i)default in the payment of any amount upon this Note when it becomes due and
payable;

 



(ii)any default under Section 6(a) or 6(d) of the Agreement;

 



(iii)default in the performance, or breach, of any covenant of the Company
herein (other than a default in the performance or breach of which is
specifically dealt with elsewhere in this Section 3(a)) and continuance of such
default or breach for a period of 10 days;

  

(iv)the commencement against the Company of an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated bankrupt
or insolvent and such case or proceeding is not dismissed or stayed within 45
days;

 



(v)the commencement by the Company of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against either the Company, or the filing by either the Company of a
petition or answer or consent seeking reorganization or similar relief under any
applicable federal or state law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by either the
Company of an assignment for the benefit of creditors, or the admission by
either the Company in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action;

 







 

(vi)The Company or any Person acting for the Company makes any representation,
warranty, or other statement now or later in this Note or the Agreement or in
any writing delivered to the Holder or to induce the Holder in connection with
this Note, the Agreement or any other document entered into in connection with
this Note or the Agreement or to enter this Note, the Agreement or any other
document entered into in connection with this Note or the Agreement, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 



(vii)at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of fifty percent
(50.0%) or more of the ordinary voting power for the election of directors of
the Company (determined on a fully diluted basis);

 



(viii)any portion of the Company’s assets are attached or seized, or a levy is
filed against any such assets, or a judgment or judgments is/are entered for the
payment of money, individually or in the aggregate, of at least $10,000,000, or
the Company is enjoined or in any way prevented by court order from conducting
any part of its business and such judgment shall remain undischarged or
unvacated, unbonded or unstayed for a period in excess of forty-five (45) days;
or

 



(ix)the Company and/or any Subsidiary, individually or in the aggregate, fails
to pay, when due, or within any applicable grace period, any payment with
respect to any Indebtedness in excess of $10,000,000 due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$10,000,000, which breach or violation results in the acceleration of amounts
due thereunder.

 

(b)Upon the occurrence and during the continuance of an Event of Default, the
Holder may (a) declare all Obligations hereunder immediately due and payable
(but if an Event of Default described in Section 3(a)(iii) or 3(a)(iv) occurs
all Obligations hereunder are immediately due and payable without any action by
the Holder) and (b) exercise all rights and remedies available to the Holder
under this Note, the Agreement or at law or equity. The Company will give the
Holder notice, within five (5) business days of the occurrence thereof, of any
Event of Default of which it is or becomes aware. Such notice shall be given in
the manner provided in Section 4(b).  Upon the occurrence and during the
continuance of an Event of Default, but subject to the Future Intercreditor
Agreement (after entered into) prior to the Maturity Date, the Lenders may
exercise all rights and remedies with respect to the Collateral under the Loan
Documents or otherwise available to it under the Uniform Commercial Code and
other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All of the Lenders’ rights and remedies shall be cumulative and not
exclusive.









 

(c)Upon the occurrence of and during the continuation of any Event of Default,
the interest rate applicable to the Obligations shall be automatically
increased, without need for further action by the Holder, by five percent (5%)
per annum (the “Default Rate”) with respect to the principal then outstanding
and all other Obligations then outstanding (including, to the extent permitted
by applicable law, all past due interest) (whether before or after any judgment
and whether or not acceleration or demand for payment has been made). The
Company acknowledges that the cost and expense to the Holder due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this.

 

4.  Other.  

 

(a)   No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of and
interest on this Note at the times and places herein prescribed or to repay or
otherwise satisfy this Note as herein provided.

 



(b)   The Company will give prompt written notice to the Holder of any change in
the location of the Designated Office. Any notice to the Company or to the
Holder shall be given in the manner set forth in the Agreement.

 



(c)   The transfer of this Note is registrable on the register maintained by the
Company upon surrender of this Note for registration of transfer at the
Designated Office, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by, the holder hereof
or such holder’s attorney duly authorized in writing, and thereupon one or more
new notes, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees. Such
securities are issuable only in registered form without coupons in denominations
of $1,000 and any integral multiple thereof. No service charge shall be made for
any such registration of transfer, but the Company may require payment of a sum
sufficient to recover any tax or other governmental charge payable in connection
therewith. Prior to due presentation of this Note for registration of transfer,
the Company and any agent of the Company may treat the Person in whose name this
Note is registered as the owner thereof for all purposes, whether or not this
Note be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.

 



(d)   This Note shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

 







 

 

   IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

Dated: November [__], 2019

 

  Amyris, Inc.    
By:         Name:   Kathleen Valiasek     Title:   Chief Business Officer  

 

 

 

 

 



 



